                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO


    Denise A. Carr,                                        Case No. 1:18cv1789

                                    Plaintiff,
                   -vs-                                    JUDGE PAMELA A. BARKER

                                                           Magistrate Judge Thomas M. Parker
    Andrew Saul,
    Commissioner of Social
    Security 1                                             MEMORANDUM OPINION AND
                                                           ORDER
                                    Defendants.


         This matter is before the Court on the Objections of Plaintiff Denise A. Carr (“Plaintiff” or

“Carr”) to the Report and Recommendation of Magistrate Judge Thomas M. Parker regarding

Plaintiff's request for judicial review of Defendant Commissioner of the Social Security

Administration's (“Defendant” or “Commissioner”) denial of her applications for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of

the Social Security Act. (Doc. No. 18.) For the reasons that follow, Plaintiff's Objections are

overruled, the Report & Recommendation (“R&R”) is accepted, and the Commissioner's decision is

affirmed.

I.       Background

         In May 2015, Plaintiff filed her applications for DIB and SSI, alleging a disability onset date

of March 27, 2015. (Doc. No. 10 (Transcript [“Tr.”] ) at 11.) The applications were denied initially

and upon reconsideration, and Plaintiff requested a hearing before an administrative law judge




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d).
(“ALJ”). (Id.) On August 11, 2017, the ALJ conducted a hearing at which Plaintiff was represented

by counsel and testified. (Id.) A vocational expert (“VE”) also testified. (Id.) On December 28,

2017, the ALJ found Plaintiff was not disabled. (Tr. 11-22.) The Appeals Council declined to review

the ALJ's decision, and the ALJ's decision became the Commissioner's final decision. Plaintiff seeks

judicial review pursuant to 42 U.S.C. §§ 405(g) and 1383(c). (Doc. No. 1.)

       The case was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636 and Local Rule

72.2(b)(1) for a Report and Recommendation. The R & R concludes that there was substantial

evidence supporting the ALJ's decision and recommends that the decision be affirmed. Plaintiff filed

Objections to the R & R, to which the Commissioner responded. (Doc. Nos. 18, 19.)

       Plaintiff raises one specific objection to the R & R, i.e., that the Magistrate Judge improperly

concluded that the ALJ followed the law in evaluating Plaintiff's symptoms and credibility in

accordance with SSR 16-3p. (Doc. No. 18.) The Court has conducted a de novo review of the issues

raised in Plaintiff’s Objections.

II.    Analysis

       A.      Standard of Review

       Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1)(C); see Powell v. United States, 37 F.3d 1499 (Table), 1994 WL

532926 at *1 (6th Cir. Sept. 30, 1994) (“Any report and recommendation by a magistrate judge that

is dispositive of a claim or defense of a party shall be subject to de novo review by the district court

in light of specific objections filed by any party.”) (citations omitted); Orr v. Kelly, 2015 WL 5316216

at *2 (N.D. Ohio Sept. 11, 2015) (citing Powell, 1994 WL 532926 at *1). See also Fed. R. Civ. P.


                                                   2
72(b)(3). “A judge of the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. §636(b)(1).

         Under the Social Security Act, a disability renders the claimant unable to engage in substantial

gainful activity because of a medically determinable physical or mental impairment that can result in

death or that can last at least twelve months. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505(a). The

impairment must prevent the claimant from doing the claimant's previous work, as well as any other

work which exists in significant numbers in the region where the individual lives or in several regions

of the country. 42 U.S.C. § 423(d)(2)(A). Consideration of disability claims follows a five-step

review process. 2 20 C.F.R. § 404.1520.

         The Court's review of the Commissioner's decision to deny benefits is limited to determining

whether the ALJ applied the correct legal standards and whether the findings are supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is ‘more than a scintilla of evidence

but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” McGlothin v. Comm'r of Soc. Sec., 299 Fed. Appx. 516, 521 (6th




2
  Under this five step review, the claimant must first demonstrate that she is not currently engaged in “substantial gainful
activity” at the time of the disability application. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the claimant must
show that she suffers from a “severe impairment” in order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c)
and 416.920(c). A “severe impairment” is one that “significantly limits . . . physical or mental ability to do basic work
activities.” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). Third, if the claimant is not performing substantial
gainful activity, has a severe impairment that is expected to last for at least twelve months, and the impairment, or
combination of impairments, meets or medically equals a required listing under 20 CFR Part 404, Subpart P, Appendix
1, the claimant is presumed to be disabled regardless of age, education or work experience. See 20 C.F.R. §§ 404.1520(d)
and 416.920(d). Before considering step four, the ALJ must determine the claimant’s residual functional capacity; i.e.,
the claimant’s ability to do physical and mental work activities on a sustained basis despite limitations from his/her
impairments. 20 C.F.R. § 404.1520(e) and 416.930(e). At the fourth step, if the claimant’s impairment or combination of
impairments does not prevent her from doing her past relevant work, the claimant is not disabled. 20 C.F.R. §§
404.1520(e)-(f) and 416.920(e)-(f). For the fifth and final step, even if the claimant’s impairment does prevent her from
doing her past relevant work, if other work exists in the national economy that the claimant can perform, the claimant is
not disabled. 20 C.F.R. §§ 404.1520(g), 404.1560(c), and 416.920(g). See Abbot, 905 F.2d at 923.

                                                             3
Cir. 2008) (quoting Rogers v. Comm'r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (internal citation

omitted)).

        If substantial evidence supports the Commissioner's finding that the claimant is not disabled,

that finding must be affirmed even if the reviewing court would decide the matter differently. Cutlip

v. Sec'y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citation omitted). A reviewing

court is not permitted to resolve conflicts in evidence or to decide questions of credibility. Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (citation omitted). Moreover, the Commissioner's

decision must be affirmed even if substantial evidence also exists in the record to support a finding

of disability. Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (citing Mullen v. Bowen, 800 F.2d

535, 545 (6th Cir. 1986)).

B.      Plaintiff’s Objection to the R&R 3

        In her Objection, Plaintiff argues that the Magistrate Judge erred in concluding that the ALJ

applied the proper legal analysis when considering her subjective symptom complaints. (Doc. No.

18 at 2.) She maintains that the ALJ limited his evaluation to the consistency of Plaintiff’s statements

with the objective medical evidence, and failed to also consider the seven specific factors identified

in Social Security Ruling (“SSR”) 16-3p. (Id. at 3) Plaintiff further asserts that the Magistrate Judge

erroneously relied on post hoc rationalizations to affirm the ALJ’s decision, arguing the R&R cites

evidence that was not expressly considered by the ALJ in the context of his evaluation of her

subjective symptoms. (Id. at 4-5.)




3
 The Magistrate Judge’s thorough recitation of the medical and opinion evidence need not be repeated and is incorporated
herein.
                                                           4
       In response, the Commissioner argues Plaintiff “does not bring forth any new evidence or new

arguments” and, therefore, rests on the arguments made in his Brief on the Merits. (Doc. No. 19.)

       When a claimant alleges symptoms of disabling severity, an ALJ must follow a two-step

process for evaluating these symptoms. See e.g, Moore v. Comm’r of Soc. Sec., 573 Fed. Appx. 540,

542 (6th Cir. Aug. 5, 2014); Massey v. Comm'r of Soc. Sec., 2011 WL 383254 at * 3 (6th Cir. Feb. 7,

2011). First, the ALJ must determine if there is an underlying medically determinable physical or

mental impairment that could reasonably be expected to produce a claimant's symptoms. Second, the

ALJ "must evaluate the intensity and persistence of [the claimant's] symptoms so that [the ALJ] can

determine how [those] symptoms limit [the claimant's] capacity for work." 20 C.F.R. §

404.1529(c)(1). See also SSR 16-3p, 2016 WL 1119029 (March 16, 2016).

       If the claimant’s allegations are not substantiated by the medical record, the ALJ must

evaluate the individual's statements based on the entire case record. The evaluation of a claimant's

subjective complaints rest with the ALJ. See Siterlet v. Sec'y of Health & Human Servs., 823 F.2d

918, 920 (6th Cir. 1987); Rogers, 486 F.3d at 248 (noting that "credibility determinations regarding

subjective complaints rest with the ALJ"). The ALJ's findings are entitled to considerable deference

and should not be discarded lightly. See Villareal v. Sec'y of Health & Human Servs., 818 F.2d 461,

463 (6th Cir. 1987). Nonetheless, the ALJ’s “decision must contain specific reasons for the weight

given to the individual's symptoms ... and be clearly articulated so the individual and any subsequent

reviewer can assess how the adjudicator evaluated the individual's symptoms" SSR 16-3p, 2016 WL

1119029; see also Felisky v. Bowen, 35 F.3d 1027, 1036 (6th Cir. 1994) ("If an ALJ rejects a

claimant's testimony as incredible, he must clearly state his reason for doing so").




                                                   5
       In evaluating a claimant’s symptoms, the ALJ must look to medical evidence, statements by

the claimant, other information provided by medical sources, and any other relevant evidence on the

record. Beyond medical evidence, there are seven factors that the ALJ should consider. These factors

are: (1) the individual's daily activities; (2) the location, duration, frequency, and intensity of the

individual's pain; (3) factors that precipitate and aggravate the symptoms; (4) the type, dosage,

effectiveness, and side effects of any medication the individual takes or has taken to alleviate pain or

other symptoms; (5) treatment, other than medication, the individual receives or has received for

relief of pain or other symptoms; (6) any measures other than treatment the individual uses or has

used to relieve pain or other symptoms; and (7) any other factors concerning the individual's

functional limitations and restrictions due to pain or other symptoms. See SSR 16-3p, 2016 WL

1119029 at * 7.

       Here, the ALJ acknowledged Plaintiff’s complaints of musculoskeletal pain, breathing

difficulties, fatigue, and chest pain. (Tr. 17-19.) After discussing the medical and opinion evidence

at length (Tr. 17-20), the ALJ found Plaintiff’s medically determinable impairments could reasonably

be expected to cause her alleged symptoms; “however, the claimant’s statements concerning the

intensity, persistence, and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record.” (Tr. 17.) In particular, the ALJ noted as follows:

       I find the claimant's statements and hearing testimony regarding the severity and
       limiting effects of her impairments to not be entirely consistent with the totality of the
       objective medical record. Left ventricular ejection fraction was 55-60 percent (normal)
       in August 2015. Left atrium was normal in size. (Exhibit 11F). CT of the chest in
       January 2016 showed no evidence of pulmonary embolism. (Exhibit 21F/l, 8). The
       claimant denied chest pain in February 2016. She had baseline shortness of breath
       and continued to smoke. (Exhibit 22F/3). In December 2016, x-ray of the claimant's
       chest showed faint bibasilar infiltrates. The heart was of normal size and contour, and
       the pulmonary vessels were within normal limits. There was no pleural effusion or
       pneumothorax. (Exhibit 31F/3). Musculoskeletal exam in February 2017 showed

                                                   6
        normal ROM, no edema, and no tenderness. Motor tone and strength was normal 5/5.
        Coordination was normal. Affect, judgment, and memory were normal.
        Pulmonary/chest exam included effort normal and breath sounds normal, no
        respiratory distress, no wheezes or rales, and no tenderness. Cardiovascular exam was
        also normal. (Exhibit 32F/6). The claimant's gait has been observed to be overall
        normal throughout the record.

(Tr. 20.)

        Plaintiff argues that remand is required because, although the ALJ considered the consistency

of her subjective statements with the objective medical evidence, he failed to also specifically

consider the seven factors identified in SSR 16-3p. The Court finds this argument to be without merit.

It is well established that an ALJ is not required to specifically consider each of the seven factors

identified in SSR 16-3p so long as the ALJ shows that he considered the relevant evidence. See, e.g.,

Cross v. Comm’r of Soc. Sec., 373 F. Supp.2d 724, 733 (N.D. Ohio 2005); Pettigrew v. Berryhill,

2018 WL 3104229 at * 16 (N.D. Ohio June 4, 2018); Lewis v. Colvin, 2016 WL 1127714 at * 4 (N.D.

Ohio March 23, 2016). See also Kornecky v. Comm’r of Soc. Sec, 167 Fed. Appx. 496, 508 (6th Cir.

Feb. 9, 2006) (“’Nor must an ALJ make explicit credibility findings as to each bit of conflicting

testimony, so long as his factual findings as a whole show that he implicitly resolved such conflicts.’”)

(quoting Loral Defense Systems-Akron v. NLRB, 200 F.3d 436, 453 (6th Cir. 1999)). Thus, the ALJ

herein was not required to expressly address each of the seven factors set forth in SSR 16-3p in

evaluating Plaintiff’s subjective statements. Nonetheless, the Court agrees with the Magistrate Judge

that, reading the decision as a whole, the ALJ did, in fact, consider most, if not all, of the relevant

factors. See Bowman v. Chater, 132 F.3d 32 (Table), 1997 WL 764419 at * 4 (6th Cir. Nov. 26, 1997)

(finding ALJ met the requirement for evaluating the claimant’s symptoms by considering most, if not

all, of the factors).



                                                   7
       In addition to the objective medical evidence, the ALJ considered Plaintiff’s activities of daily

living, citing statements in the medical record that (1) in January 2015, Plaintiff was noted to be

independent in her activities of daily living and could drive a vehicle (Tr. 17, 1269); and (2) in

October 2015, Plaintiff reported she did light exercises, performed household chores including

washing dishes, dusting, and cleaning the toilet, grocery shopped once per month, and occasionally

drove herself to appointments. (Tr. 18, 1781.)

       The ALJ also considered Plaintiff’s medications and other forms of prescribed treatment. For

example, the ALJ noted Plaintiff’s reports that Percocet helped her shoulder and ankle pain, and that

her anxiety medication was helping her to “get good sleep.” (Tr. 18.) The ALJ also noted that

Plaintiff had been prescribed a shower chair and a wheelchair, and had received back injections. (Tr.

16-17, 19.) Lastly, in terms of “other factors concerning the claimant’s functional limitations,” the

ALJ noted, at several points in the decision, that Plaintiff continued to smoke despite her complaints

of shortness of breath and chest pain. (Tr. 18, 19.)

       In light of the above, the Court finds the ALJ did consider many of the applicable factors

throughout the decision. The fact that the ALJ did not also summarize his consideration of these

factors in a single paragraph is not reversible error. See Kornecky, 167 Fed. Appx. at 507- 508 (citing

Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir.1989) (citation omitted) (“No principle of

administrative law or common sense requires us to remand a case in quest of a perfect opinion unless

there is reason to believe that remand might lead to a different result.”)).

       While Plaintiff urges the Court to find that the reasons given by the ALJ do not demonstrate

a lack of credibility, it is not this Court’s role to “reconsider facts, re-weigh the evidence, resolve

conflicts in evidence, decide questions of credibility, or substitute its judgment for that of the ALJ.”


                                                    8
Reynolds v. Comm’r of Soc. Sec., 2011 WL 1228165 at * 2 (6th Cir. April 1, 2011) (citing

Youghiogheny & Ohio Coal Co. v. Webb, 49 F.3d 244, 246 (6th Cir. 1995)). See also Vance v.

Comm’r of Soc. Sec., 2008 WL 162942 at * 6 (6th Cir. Jan. 15, 2008) (stating that “it squarely is not

the duty of the district court, nor this court, to re-weigh the evidence, resolve material conflicts in

testimony, or assess credibility.”) The ALJ provided sufficiently specific reasons for his evaluation

of Plaintiff’s subjective symptoms and supported those reasons with reference to specific evidence in

the record. Accordingly, Plaintiff’s Objection is overruled.

III.   Conclusion

       For all of the foregoing reasons, Plaintiff’s Objection is overruled. The Court accepts the

Magistrate Judge’s Report & Recommendation, and the Commissioner’s decision is affirmed.

 IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: August 8, 2019                                  U. S. DISTRICT JUDGE




                                                  9
